DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14, 18 and 20-23 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14, 18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising cholesterol to an infant that does not amount to more than what is found in nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of cholesterol, the only recited ingredient.  
The optimal amount of the cholesterol provided is disclosed as being present in an amount based on that found in human milk (3rd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  



There is no indication in the specification that the claimed composition comprising the claimed cholesterol has any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.
There is also no indication in the specification that the claimed composition comprising the claim of no phospholipid is markedly different from human milk produced by mother who are impoverished or live in isolated conditions where their diet lacks lipids and therefore the lipid content in their milk is extremely low. The matter of lipid content in human milk is known to be result effective based on a mother’s nutritional content, therefore it is reasonable to expect that synthetic formulas made to mimic human milk, include those with no phospholipids as its content in human milk/lack thereof is not based on inherency, and therefore the claimed formula is not markedly different from what is found in nature.   
	Further, although MPEP 2016.04.I.C states: For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process; more specific to the case herein is the guidance of MPEP 2106.05(d). because the method is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible.  
Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaull (4,303,692) in view of the combination of Katoku, Winter and O’Connor (2010/0119617).
Katoku: Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy; Am J Clin Nutr l996;64:87l-7. Printed in USA. © 1996 American Society for Clinical Nutrition.

Gaull teaches methods of making infant formulas (ti.) for nourishing infants (i.e. administering thereto) with synthetic infant formulas (2, 39+).

Administering to infants of a specific age
Gaull teaches the infants are nourished with the synthetic infant formulas (2, 39+) for up to about 11.8 to 12.2 months of life (2, 42+), which encompasses, administering formula to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii). 	



The administration of multiple formulas
Gaull teaches the use of multiple synthetic formulas for said method (2, 47+), which encompasses, administering two different infant formulas to infants, as claimed. 

No phospholipids
Gaul is clear that the human milk has fatty acids with phospholipids, and they are similarly known to be in cow’s milk, however, in the synthetic formula administered, the protein source is made from defatted cow’s milk, which means the fatty acids are removed to make the whey and casein used in said compositions (1, 48 abridging col. 2; and 7, 39+).  
Gaull further provides that the fats used in the compositions are glycerides (7, 58+).
Gaull also provides a maximum amount of lechithin (col. 8), with no lower limit.
Therefore the synthetic infant formulas of Gaull have no phospholipids.

Amount of cholesterol
Gaull teaches cholesterol is added to the synthetic formulas (2, 47+), however, does not discuss the claimed amount of cholesterol in the infant formula. 
Katoku also teaches said methods includes making and administering the multiple synthetic nutritional 3compositions (i.e. infant formula) (Table 1) to infants from birth to 1 month, then from 1 month to 6 months (see Subjects and feeding regiments, which also provides administering two different formulas to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii). 	

Katoku teaches methods of making and administering cholesterol fortified ready to feed liquid formula, comprising 42 mg/L (42 µg/mL); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).
Such a teaching anticipates and encompasses the claimed use of two infant formulas, comprising cholesterol in concentrations of:
24 to 114 µg/ml (about 0.002 to 0.011 wt%), as in step (i), and/or 
14 to 79 µg/ml (about 0.001 to 0.008 wt%), as in step (II).
Katoku provides the benefit of the specific amounts used are that they the plasma cholesterol concentration of the infants are closer to those found in breast fed infants (end of Abstract) wherein human milk is the gold standard for infant nutrition (2nd full para. on col. 2 of pg. 871), therefore this amount of cholesterol fortification equates to the amount delivered to breast fed breast-fed infants which beneficially affects the plasma lipoprotein and fatty acid compositions of the RBC membranes in infants (last para. of reference).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering synthetic infant formulas, as Gaull, to include the claimed amount of cholesterol in said formulas, as claimed, because Katoku teaches that by administering encompassing amounts of cholesterol the plasma cholesterol concentration of the infants are closer to those found in breast fed infants,  wherein human milk is the gold standard for infant nutrition, and therefore this amount of cholesterol fortification equates to the amount delivered to breast fed breast-fed infants which beneficially affects the plasma lipoprotein and fatty acid compositions of the RBC membranes in infants.

On the amount being an optimal amount
The modified teaching, in Katoku, provides encompassing amounts as those claimed, and further provides benefits to said amounts, therefore the amount is optimal, as claimed.  It is further noted that the amounts of cholesterol in the two separately claimed infant formulas do not reflect criticality because they are overlapping. 

On the compositions being gender specific
The modified teaching above provides that multiple formulas were provided to infants, therefore, they are specifically provided to both male infant and a female infants because in this specific case the various permutations of the type of infants are so small (female and/or male/and/or other) that the teachings are as comprehensive and fully as if it had written the name of each permutation. 

See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore teaching the administration of two (or more) formulas to groups of infants comprising males and females, encompasses the formulas being gender specific to males and/or females, and both types of infants were in each group.
Further, Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females, therefore shows that it was known to tailor infant formulas based on gender. 
Also, O’Connor teaches that studies show that improvements are found when synthetic infant formula is tailored specifically for some male infants for the benefit of a nutrient-enriched formula (0009). This means that at least some female infants receive different formulas, and therefore shows that it was known to make and used infant formulas based on gender.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using infant formulas, as Gaull, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because the combination of Winter and O’Connor illustrate that the art finds the tailoring of infant formulas for gender specificity, in both human made and replications (synthetically made), to be suitable for similar intended uses, including methods of using infant formulas (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.




Since the teaching above provides synthetic nutritional formulas to both male and female infants, the male gender specific synthetic nutritional composition is fed to at least one male and the female gender specific synthetic nutritional composition is fed to at least one female infant, as claimed. Further, such a teaching shows that the compositions are specifically tailored to males and/or females.

Therefore, the modified teaching also provides a concentration of cholesterol in a male gender specific synthetic nutritional composition that is higher than a concentration of cholesterol in a female gender specific synthetic nutritional composition, as claimed.

Intended Use
As for the synthetic nutritional compositions being gender specific, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses.

Therefore, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making and using infant formulas, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 18, the modified teaching above provides that the compositions made and used are infant formulas (see the discussion above).  

As for claim 20, the modified teaching as discussed above, illustrates that both step (a) and step (b) are accomplished.

As for claim 21, the modified teaching, in Katoku, provides methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L (42 µg/mL); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).
Such a teaching encompasses synthetic nutritional compositions, wherein one comprises: 0.26 to 60.85 µg/mL more cholesterol than the other, as in claim 21.





As for claims 22-23, the modified teaching, in Katoku, further provides that amount of cholesterol used in infant formula is result effective based on the results of blood plasma cholesterol levels.  If lower amounts of cholesterol are administered in the formula, the blood plasma levels of cholesterol are significantly different from levels compared after the consumption of breast milk (see Figure 3), whereas higher amounts of cholesterol used in infant formula administered (see Table 1 and Figure 3) show cholesterol blood plasma levels are more similar to that found after the consumption of breast milk.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of cholesterol used in administered infant formulas used in the process of Gaull in view of Katoku, through routine experimentation to impart the desired blood plasma cholesterol level of the infant, including the use of:
0.47 to 32.6 µg/mL more cholesterol in one infant formula than another, as in claim 22; and
0.26 to 0.47 µg/mL more cholesterol in one infant formula than another, as in claim 23;
because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Double Patenting
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/754626. 
Claim 9 of ‘626 provides a method for providing an optimum amount of cholesterol to an infant, which encompasses a method for providing an optimum amount of cholesterol to at least one infant, as claimed.
Claim 9 of ‘626 provides two steps of administering synthetic nutritional compositions, as claimed.
Claim 9 of ‘626 provides that the administering is toward: 
an infant having an age up to 2 months, wherein the cholesterol concentration is 30.34 to 100.19 µg/ml; and  
an infant having an age of 2 months to 4 months, wherein the cholesterol concentration is 14 to 114.26 µg/ml;
which encompasses providing a male gender specific synthetic nutritional composition tailored for and administered to a male 3Appl. No. 15/754,686Response to Office Action dated March 31, 2021infant of an age up to 3 months (1st composition), the male gender specific synthetic nutritional composition comprises cholesterol in a concentration of 24 to 114 µg/ml; and
providing a female gender specific synthetic nutritional composition (2nd composition) tailored for and administered to a female infant of an age up to 3 months, the female gender specific synthetic nutritional composition comprises cholesterol in a concentration of 14 to 79 µg/ml. 
It would be obvious to one of skill in the art, that similar nutritional compositions have similar intended uses, including: male gender specific synthetic nutritional compositions and female gender specific synthetic nutritional compositions, as claimed.

Since Claim 9 of ‘626 provides that the compositions are administered toward infants, it would be reasonable to expect that they function similarly, including being tailored for males or females, as claimed.

As for the administered composition being given to a male 3Appl. No. 15/754,686Response to Office Action dated March 31, 2021infant or a female infant, since Claim 9 of ‘626 provides that the compositions are administered to infants, this encompasses administration toward both male and female infants, making both genders obvious.




Since Claim 9 of ‘626 provides that the compositions are administered to infants up to 2 months of age, this encompasses being administered toward infants of an age up to 3 months (1st composition), as claimed, making them obvious.

As for the cholesterol concentrations of 24 to 114 µg/ml; and 14 to 79 µg/ml, Claim 9 of ‘626 provides that the administered formulas comprises cholesterol concentrations of 30.34 to 100.19 µg/ml and 14 to 114.26 µg /ml, which encompasses the claimed amounts, making them obvious.

Claim 9 of ‘626 provides that the administered formulas are not comprising any phospholipids.

Claim 9 of ‘626 provides hat the synthetic nutritional composition administered to the infant having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, which encompasses the concentration of the cholesterol in the first composition is higher than that in the second composition, as claimed.
This is a provisional nonstatutory double patenting rejection.




Response to Arguments
 	It is asserted, that no amendment has been made, however, a Listing of Claims is submitted for the convenience of the Patent Office. Applicant expressly reserves the right to file a divisional application for canceled withdrawn claims. For at least the reasons set forth below, Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
In the Office Action, Claims 14, 18, and 20-23 are rejected under 35 U.S.C. § 101 as patent ineligible subject matter. See Office Action, page 2. Applicant respectfully disagrees and traverses the patent ineligible subject matter rejection. 
Independent Claim 14 recites, in part, a method for providing an optimum amount of cholesterol to at least one infant, the method comprising: (i) providing a male gender specific synthetic nutritional composition tailored for a male infant of an age up to 3 months; (ii) providing a female gender specific synthetic nutritional composition tailored for a female infant of an age up to 3 months, and both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 
As set forth in Crit Rev Food Sci Nutr, 2016 Aug 17;56(11):1880-92 (Exhibit 1), 0.2-2.0% of the human milk is in the form of phospholipids. See Exhibit 1, Abstract; emphasis added. Thus, the recited male/female gender specific synthetic nutritional composition (which does not contain any phospholipids) is significantly different from the judicial exception (i.e., human milk). 
As such, this feature at least effects a transformation or reduction of the alleged natural principle to a different state or thing.1 In this regard, the Patent Office alleges that "[t]he optimal amount of the cholesterol provided is disclosed as being present in an amount based on that found in human milk...and... human milk is naturally occurring."2 However, the skilled artisan would understand that human milk contains phospholipids. Thus, requiring that the recited nutritional compositions do not contain any phospholipids changes the alleged natural principle to a different state or thing. 
	In response, in this case the matter of their being phospholipids being in human milk or not, makes no markedly different characteristics because although lipids in human milk is typically from about 0.2 yo 2 %, it is long and commonly known that the lipid content of human milk is dependent on the nutritional intake of the mothers the milk is derived from.  In cases where the mother has a low lipid diet, their breast milk have significantly less lipid content whereas where mothers have a high lipid diet, their milk has a higher lipid content.  Therefore Applicant’s opinion in thismatter is appreciated, however, it does not account for all human milk, and one of skill could not definitively state that all human milk inherently has phospholipids, therefore this opinion is not persuasive.

	It is asserted, that according to the "2019 Revised Patent Subject Matter Eligibility Guidance," a judicial exception is integrated into a practical application when an additional element effects a transformation or reduction of a particular article to a different state or thing. Thus, even if independent Claim 14 contains a natural principle-to which Applicant does not acquiesce-independent Claim 14 has integrated the alleged natural principle into a practical application and thus is not "directed to" a judicial exception. 

	In response, the claims do not require a transformation or reduction of a particular article, therefore this is not persuasive.
	Further, although MPEP 2016.04.I.C states: For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process; more specific to the case herein is the guidance of MPEP 2106.05(d). because the method is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible.  

It is asserted, that independent Claim 14 recites, in part, a method for providing an optimum amount of cholesterol to at least one infant, the method comprising: (i) providing a male gender specific synthetic nutritional composition tailored for a male infant of an age up to 3 months; (ii) providing a female gender specific synthetic nutritional composition tailored for a female infant of an age up to 3 months, the concentration of the cholesterol in the male gender specific synthetic nutritional composition is higher than in the female gender specific synthetic nutritional composition, and both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 
In contrast to the claimed invention, Gaull, Katoku, Winter, and O'Connor alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined the cited references to arrive at the present claims that require both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 
In this regard, the Patent Office asserts the synthetic infant formulas of the primary reference Gaull have no phospholipids. See Office Action, page 4. However, as the Patent Office admits, the primary reference Gaull also provides a maximum amount of lecithin, with no lower limit. See Office Action, page 4 (citing Gaull, col. 8, line 58; emphasis added). As set forth in "The Effects of Milk Phospholipids on Functional Properties of Anhydrous Milk Fat and Oil Structured Gel Systems" by Zachary Cooper, Utah State University (Exhibit 2), Lecithin is an ingredient commonly used in foods composed of high concentration of phospholipids. See Exhibit 2, Abstract (emphasis added). Thus, contrary to the Patent Office's allegation, the synthetic infant formulas of the primary reference Gaull did include phospholipids. As such, the primary reference Gaull fails to disclose or suggest both the recited male and female gender specific synthetic nutritional compositions, which do not contain any phospholipids. 
In response, because it is common to use lecithin in foods comprising phospholipids, this does not mean that lecithin is always used in foods comprising phospholipids. Something that is common is done often, not always.  For example, salt and pepper are the two most common seasoning, yet they are not always used, therefore this argument is not persuasive.

It is asserted, that the other references Katoku, Winter, and O'Connor alone or in combination fail to remedy the deficiency of the primary reference Gaullregarding the recited male and female gender specific synthetic nutritional compositions which do not contain any phospholipids. For example, Katoku teaches methods of providing optimum amounts of cholesterol to infants.5 However, Katoku discloses "[t]he cholesterol-fortified formula was prepared by fortifying a regular formulawith cholesterol-enriched milk fat globules. The skilled artisan would understand that milkfat globules contain phospholipids. The milk fat globule is in fact surrounded by a phospholipid trilayer containing associated proteins, carbohydrates, and lipids derived primarily from the membrane of the secreting mammary epithelial cell (lactocyte). Thus, Katoku fails to disclose or suggest any gender specific synthetic nutritional compositions which do not contain any phospholipids, as required by independent Claim 14. 
Other secondary references alone or in combination do not provide any further teaching that suggests removing all the phospholipids (e.g., removing Lecithin) from the formula of Gaul. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole because the primary teaching, Gaull, already provides a formula with no phospholipids or phospholipid comprising ingredients, therefore this argument is not persuasive.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793